                          UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF KANSAS

In re:                                        )
                Carrie Louise Brown,          )
                                              )       Case No. 20-20770
                                Debtor.       )

                    RESPONSE TO MOTION FOR RELIEF FROM STAY

         Debtor, for her Response to Motion for Relief from Stay filed by creditor Capital One Auto

Finance states the following:

         1.     On October 31, 2020, Capital One Auto Finance filed a Motion for Relief from

Automatic Stay regarding the 2019 Chevrolet Cruze Hatchback 4D.

         2.     Debtor is in the process of bringing the loan current and believes she can cure any

arrearage very soon.

         WHEREFORE, Debtor requests this Honorable Court to deny Creditor’s Motion for Relief

from Stay, and for such other and further relief as this Court deems just and proper.


Date: November 23, 2020                       /s/ Ryan M. Callahan
                                              Ryan M. Callahan, KS 25363
                                              Callahan Law Firm
                                              222 W. Gregory Blvd, Ste. 210
                                              Kansas City, MO 64114
                                              (816) 822-4041
                                              ryan@callahanlawkc.com
                                              Attorney for Debtor

                                 CERTIFICATE OF SERVICE

        The undersigned certifies that a copy of the foregoing was served upon all appropriate
parties electronically by the U.S. Bankruptcy Court's ECF System on this 23rd day of November,
2020.

Evan L. Moscov
325 Washington St., Ste 303
Waukegan, IL 60085
ATTORNEY FOR CREDITOR


                                                      /s/Ryan M. Callahan
                                                         Ryan M. Callahan

                  Case 20-20770        Doc# 29    Filed 11/23/20     Page 1 of 1
